The opinion of the court was delivered by
Webtz, J.:
This is an appeal from an order of the trial court denying appellant’s petition for a writ of habeas corpus. This is the second time appellant has been before this court seeking a writ of habeas corpus for his release from the Kansas State Penitentiary where he is serving a sentence of confinement at hard labor for the duration of his natural life. No necessity exists for detailing the allegations of the petition as our examination of the entire record reveals that all of the several reasons asserted why he should be granted his freedom pursuant to a writ of habeas corpus were fully determined by this court in his previous application for a writ, Rutledge v. Hudspeth, 169 Kan. 243, 218 P. 2d 241, writ of certiorari denied, Rutledge v. Hudspeth, 340 U. S. 840, 95 L. ed. 616, 71 S. Ct. 29. The record in this case presents nothing new for our consideration.
We approve and affirm in toto our former opinion in Rutledge v. Hudspeth, supra. The judgment of the lower court denying the writ is affirmed.